Mr. Chief Justice Waite
delivered the opinion of the court.
We have carefully examined the voluminous record in this case, and while it is possible that the appellee took advantage of the inexperience of the appellant, and of his ignorance of the country in which he was, to secure an advantageous bargain, the evidence fails to show such fraud or misrepresentation as would justify us, under the established rules of equity jurisprudence by which our judgment must be governed, in decreeing a rescission of the contract, executed as it has been and acted upon by the parties. Many of the representations complained of are clearly nothing more than expressions of opinion. The appellant was taken to and shown the property before the bargain was concluded. The only fact about which there seems really to have been an error in statement was as to the boundary of the land on the river, and if that had been correctly described we do not think it would have changed the conduct of the parties. As to the overflow of the land and the health of the locality, the truth seems to have been stated in respect to the past and an opinion only given as to the probabilities in the future. We must, therefore, affirm the decree.